FRICK, J.
I concur in the conclusions reached by Mr. Justice THURMAN. I feel constrained to add, however, *609that notwithstanding the very clear, logical, and convincing opinion of my Associate there are some provisions of the act which are not involved in this proceeding, and are not referred to by Mr. Justice THUBMAN in his opinion, which, to my mind, nevertheless, will be found 'difficult to harmonize with some of the provisions of onr Constitution. Upon those questions I withhold my judgment until they shall be presented in some concrete ease. The questions to which I refer, and upon -which I withhold my judgment, are found in sections 33, 39, 61, and 64 of the original act, being chapter 28, Laws Utah 1917, and which correspond to Comp. Laws Utah 1917, sections 4952, 4958, 4980, and 4983. While there may be one or two other sections which are doubtful, it is not necessary to refer to them specifically at this time.